PER CURIAM:
Douglas L. Johnson petitions for writ of mandamus, alleging the district court has unduly delayed acting on his motion to enforce plea agreement. After Johnson filed the instant mandamus petition, the district court conducted a hearing on the motion. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decision process.

PETITION DENIED.